Case 8:20-cv-00265-CEH-TGW Document 13 Filed 12/11/20 Page 1 of 2 PageID 125




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

THOMAS J. NESTOR,

       Plaintiff,

v.                                                       Case No: 8:20-cv-265-T-36TGW

VPC3 II, LLP, a Florida Limited Liability,
N.E. APARTMENTS ASSOCIATES, INC.,
a Florida Corporation, and JACK DAY, In
his official capacity for declatory judgment
only,

       Defendants.


                             ORDER TO SHOW CAUSE
       This case is before the Court upon periodic review. The Complaint in this action

was filed on February 3, 2020. Plaintiff has failed to effect service on the Defendant(s)

within the 90 days allowed by Federal Rule of Civil Procedure 4(m) or as further extended

by the Court. Therefore, it is

       ORDERED that Plaintiff shall SHOW CAUSE within fourteen (14) days from the

date of this Order why the Complaint against the Defendant(s) should not be dismissed

for failure to comply with Federal Rule of Civil Procedure 4(m). Failure to respond to this

Order may result in dismissal of this case without further notice from the Court.

       DONE and ORDERED in Tampa, Florida, this 11th day of December 2020.
Case 8:20-cv-00265-CEH-TGW Document 13 Filed 12/11/20 Page 2 of 2 PageID 126




Copies furnished to:
Counsel of Record
Any Unrepresented Party
